DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, 26-31, 33-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2013/0165246 (Jeffery et al., hereinafter Jeffery).
Regarding claims 1-3, 11, 26 and 36, Figure 9 of Jeffery discloses a rules engine 140 that corresponds to the recited analysis engine; customer database and user preferences 125 correspond to the recite data input source.  Mobile device 10/cloud-based server 110 correspond to the recited storage device.  Also, see Jeffery, paragraph [0058].  The product component database 120 has all components such as shafts and heads to select from and is inherently considered to have information relating to a shape of golf clubs.  Jeffery further describes how analysis engine 140 accesses storage 
Regarding claim 4, the motion sensing analyzer 130 senses or tracks the golf club and is considered to correspond to the recited object tracking device.
Regarding claims 5 and 28, Jeffery discloses golf club information in a static state (e.g., shaft lengths) and dynamic state (e.g., X,Y,Z acceleration data) .  See Jeffery, paragraph [0066].
Regarding claims 6 and 29, Jeffery discloses an embodiment wherein information is collected for at least 20 swings.  See Jeffery, paragraph [0067].
Regarding claims 7 and 30, the user’s handedness and height are broadly considered to be biomechanical characteristics.  See Jeffery, paragraph [0067].
Regarding claims 8 and 31, Jeffery discloses the recited changes in lie and loft angles.  See Jeffery, paragraphs [0081]-[0084].
Regarding claims 10 and 33, Jeffery discloses an output display that corresponds to the recited tuning report.  See Jeffery, paragraph [0019].
Regarding claims 12 and 37, the server or rules engine is also broadly considered to be an automated fitting machine provides a customized club based on the analysis engine.
Regarding claims 14 and 39, Figure 3 of Jeffery shows that the tuning process is performed when the mobile device is on the golf club.
With further regard to claim 26, using the Jeffery system as intended meets the recited steps.  See Jeffery, paragraph [0058]; Figure 9.
Regarding claim 27, Figure 12 of Jeffery shows the product component database 12 which corresponds to the recited arrangement of sports simulation equipment.
Regarding claim 34, Figure 12 of Jeffery shows a plurality of custom clubs corresponding to the recited plurality of sports implements.
.
Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery as applied above in view of U.S. Patent Number 9,211,439 (Pedenko).
Regarding claims 9 and 32, Jeffery broadly describes using a swing analysis but does not explicitly disclose the effect of object spin.  However, Pedenko discloses the concept of analyzing the golf swing  by following the direction of the club travel relative to its clubface to determine the amount of spin imparted on the ball.  See Pedenko, column 26, lines 48-67.  It would have been obvious to one of ordinary skill in the art to utilize additional club swing information such as object spin production to the Jeffery system as taught by Pedenko in order to provide better golf club customization, i.e., recognizing how much specific spin the club would impart to a ball.
Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery as applied above in view of U.S. Patent Application Publication Number 2009/0088276 (Solheim).
Regarding claims 13 and 38, it would have been obvious to one of ordinary skill in the art to provide a gapping of the Jeffery golf clubs as modified above in view of Solheim who teaches the desirability of gapping customized golf clubs in order for a golfer to have a complete set of custom fitted clubs.  See Solheim, paragraphs [0003] and [0021].  Providing features from the prior art to effect results expected from these features is within the purview of 35 USC 103.
Claims 15-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery and Pedenko as applied above in view of U.S. Patent Application Publication Number 2013/0211774 (Bentley et al., hereinafter Bentley).
Regarding claims 15-17, 19-23 and 25, as set forth above, Pedenko teaches the concept of analyzing the golf swing to determine the amount of spin imparted on the ball.  Such data is considered to correspond to the recited use instance information.  It would have been obvious to one of ordinary skill in the art to have the analysis engine in the Jeffery system as modified above to consider 
Regarding claim 18, ball spin and resultant ball distance are considered to correspond to the recited two use instances.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffery and Pedenko as applied above in view of Solheim as applied above.
It would have been obvious to one of ordinary skill in the art to provide a gapping of the golf clubs in view of Solheim who teaches the desirability of gapping customized golf clubs in order for a golfer to have a complete set of custom fitted clubs.  See Solheim, paragraphs [0003] and [0021].  Providing features from the prior art to effect results expected from these features is within the purview of 35 USC 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAPNs 2006/0184336 and 2009/0088276 show other golf club tuning systems.  USPAPN 2013/0211774 shows a golf swing feedback system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and 
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711